     Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 1 of 21



                             United States District Court
                             Southern District of Indiana
                               Indianapolis Division

Ryan Johnson,                                 Case No. 1:19-cv-4270
             Plaintiff,
      v.
Equifax Information Services,
LLC,
             Defendant.

                          Complaint and Jury Demand

      Plaintiff, Ryan Johnson, brings this Complaint and Jury Demand against

Defendant, Equifax Information Services, LLC, and states the following

allegations and claims for relief:

                                     Introduction

1.    The computerization of our society has resulted in a revolutionary increase

      in the accumulation and processing of data concerning individual citizens.

      Data technology, whether it be used by businesses, banks, the Internal

      Revenue Service or other institutions, allows information concerning

      individuals to flow immediately to requesting parties. Such timely

      information is intended to lead to faster and better decision-making by its

      recipients, and all of society should benefit from the resulting convenience

      and efficiency.


                                          1
       Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 2 of 21



2.      Unfortunately, however, this information has also become readily available

        for and subject to mishandling and misuse. Individuals can sustain

        substantial damage, both emotionally and economically, whenever

        inaccurate or fraudulent information is disseminated about them.

3.      The ongoing technological advances in the area of data processing have

        resulted in a boon for the companies that accumulate and sell data

        concerning individuals’ credit histories and other personal information. Such

        companies are commonly known as consumer reporting agencies (“CRAs”).

4.      These CRAs sell to readily paying subscribers (i.e., retailers, landlords,

        lenders, potential employers and similar interested parties) information

        commonly called “consumer reports,” concerning individuals who may be

        applying for retail credit, to lease an apartment, to obtain a mortgage or

        employment or the like.

5.      Since 1970, when Congress enacted the Fair Credit Reporting Act, as

        amended, 15 U.S.C. 1681 et seq. (the “FCRA”),1 federal law has required

        CRAs to have in place and to utilize reasonable procedures “to assure the

        maximum possible accuracy” of the personal and financial information that

        they compile and sell about individual consumers. The FCRA sets forth this

        and many other requirements for CRAs’ operations.



1   Unless otherwise specified all “Section” references are to the FCRA.

                                          2
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 3 of 21



6.    This action seeks compensatory, statutory, and punitive damages, costs of

      suit and reasonable attorneys’ fees for the Plaintiff resulting from Equifax’s

      failure to abide by the requirements of the FCRA as more fully described

      below.

                                     Parties

7.    Plaintiff, Ryan Johnson, resides in Spanish Fork, Utah.

8.    Plaintiff is a consumer as defined by Section 1681a(c) of the FCRA.

9.    Equifax Information Services, LLC (“Equifax”) is a consumer reporting

      agency as defined by Section 1681a(f) and is a “consumer reporting agency

      that compiles and maintains files on consumers on a nationwide basis‘’ as

      defined by Section 1681a(p).

10.   Equifax regularly engages in the business of assembling, evaluating, and

      dispersing information concerning the credit histories of consumers for the

      purpose of furnishing consumer reports, as defined by Section 1681a(d) of

      the FCRA, to third parties. Equifax provides such consumer credit reports to

      third party subscribers for monetary compensation.

                                  Jurisdiction

11.   This lawsuit being brought pursuant to the FCRA presents a federal question

      and as such, jurisdiction arises under 28 U.S.C 1331 and 15 U.S.C 1681, et

      seq.



                                         3
       Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 4 of 21



12.     Venue is proper within this district and division pursuant to 15 U.S.C. 1681p

        and 28 U.S.C. 1391(b).

                                 Factual Allegations

                       Summary of the Fair Credit Reporting Act

13.     The FCRA governs the conduct of consumer reporting agencies in an effort

        to preserve the integrity of the consumer banking system and to protect the

        rights of consumers to fairness and accuracy in the reporting of their credit

        information.

14.     The purpose of the FCRA is to require consumer reporting agencies to

        “adopt reasonable procedures for meeting the needs of commerce for

        consumer credit, personnel, insurance, and other information in a manner

        which is fair and equitable to the consumer, with regard to the

        confidentiality, accuracy, relevancy, and proper utilization of such

        information....”2

15.     The FCRA further requires that when preparing consumer reports a

        consumer reporting agency must follow “reasonable procedures to assure

        maximum possible accuracy of the information concerning the individual

        about whom the report relates.”3

                            Processing of Credit Information

2   15 U.S.C. 1681(b).
3   15 U.S.C. 1681e(b).

                                           4
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 5 of 21



16.   The CRAs regularly receive information from various sources around the

      country including banks, credit unions, automobile dealers, student loan

      providers, public information vendors and others.

17.   These sources are known as "furnishers" within the credit reporting

      industry and under the FCRA.

18.   The CRAs collect information from thousands of furnishers.

19.   The process by which the CRAs receive, sort, and store information is

      largely electronic.

20.   Furnishers report credit information to the CRAs through the use of coded

      tapes that are transmitted to Experian and Equifax on a monthly basis

      through software known as Metro 2.

21.   The CRAs take the credit information reported by furnishers and creates

      consumer credit files.

22.   Credit files are updated electronically by the furnishers to reflect new

      information regarding the reported accounts (sometimes referred to as

      "tradelines" within the industry).

23.   The CRAs know that different consumers can have similar names.

24.   The CRAs know that different consumers can have similar social security

      numbers.

25.   The CRAs know that different consumers with similar names can also have

      similar social security numbers.

                                           5
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 6 of 21



26.   The CRAs match tradelines and public records to a consumer credit file by

      comparing the information about the consumer associated with the tradeline

      or public record to the information Experian and Equifax maintain about the

      consumer in the consumer’s credit file or files.

27.   The CRAs accomplish this matching of credit information to consumer

      credit files through the use of certain matching algorithms or database rules.

28.   Sometimes the CRAs these matching algorithms match information

      belonging to one consumer to the credit file of another consumer; resulting

      in what is commonly known in the industry as a mixed or merged credit file.

                    The CRAs’ Chronic Mixed File Problem

7.    Mixed files are chronic causes of inaccuracies that the CRAs have known

      about for almost four decades.4

8.    Mixed files have been the subject of a regulatory enforcement action,

      attorney general investigations and of hundreds, if not thousands, of

      consumer complaints and litigation.5

9.    In the mid-1990’s, the Federal Trade Commission and various state attorney



4See e.g., Thompson v.. San Antonio Retail Merchants Ass’n, 682 F..22d 509 (5th
Cir. 1982).
5 See e.g., Alabama v. Trans Union, Civ. No. 92-C-7101 (N.D. Ill. Oct. 16, 1992)
(Consent Order); Philbin v. Trans Union Corp., 101 F.3d 957 (3d Cir. 1996)
(consumer reporting agency improperly mixed father’s credit information into
son’s credit file).

                                         6
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 7 of 21



      generals’ offices6 charged the nationwide CRAs with violations of the

      FCRA.

10.   The government enforcement actions required the CRAs to improve their

      procedures and prevent mixed files.7

11.   The CRAs agreed to maintain reasonable procedures to avoid: (ii) including

      a consumer report information identifiable as pertaining to a consumer other

      than the consumer for whom a permissible purpose exists as to such report;;

      and (iii) displaying files identifiable as pertaining to more than one

      consumer in response to a subscriber request on one consumer.

12.   Further, the CRAs agreed to prevent reporting to subscribers that credit

      information pertains to a particular consumer unless the CRA has identified

      such information by at least two of the following identifiers: (i) the

      consumer’s name;; (ii) the consumer’s social security number;; (iii) the

      consumer’s date of birth; (iv) the consumer’s account number with a


6 Including Alabama, Arkansas, California, Connecticut, Delaware, Florida, Idaho,
Illinois, Louisiana, Michigan, Minnesota, Missouri, Nevada, New Hampshire, New
Mexico, New York, Ohio, Pennsylvania, Rhode Island, Texas, Utah and
Washington.
7 See FTC v. TRW, Inc., 784 F.Supp. 361 (N.D. Tex. 1991))((amended by N.D. Tex.
Jan. 14, 1993) (agreed order amending consent order); TRW, Inc. v. Morales,
CV-3-91-1340-H (N.D. Tex.. Dec.. 10,, 1991); In re Equifax Credit Information
Services, Inc., (June 22, 1992); In the Matter of Equifax Credit Information
Services, Inc., 12 FTC 577 (Aug. 14, 1995); In the Matter of Equifax Credit
Information Services, Inc., 61 Fed. Reg. 15484 (Apr. 8, 1996); and Alabama v.
Trans Union, Corp., CV-92C7101 (N.D. Ill. Oct. 26, 1992).

                                          7
       Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 8 of 21



        subscriber or a similar identifier unique to the consumer.

13.     For public record information, in the event the public record information

        does not include at least two of the above - described personal attributes,

        Equifax agreed to identify the public record information by the consumer’s

        full name (including middle initial and suffix, if available) together with the

        consumer’s full address.

14.     The CRAs have been defendants in mixed file related FCRA lawsuits for

        decades.8

15.     One of the earliest mixed file cases, Thomas v. Trans Union, resulted in a

        $1.3 million verdict against Trans Union in 2002.9

16.     In 2007, Angela Williams sued Equifax in Florida and alleged Equifax

        mixed her file with another consumer with a similar name. The jury found in

        favor of Angela Williams and entered a verdict against Equifax for over $2.9

        million, including $219,000 in actual damages and $2.7 million in punitive

        damages.10



8Plaintiff’s Complaint, ¶¶ 25-26. See e.g., Miller v. Equifax, Case No. 3:11-
cv-01231 (D. Or. 2013); Williams v. Equifax, Case No. 48-2003-CA-9035-0
(Orange Co., Fla. 2008); Thomas v. Trans Union, Case No. 3-00-01150 (D. Or.
2002); Cortez v. Trans Union, LLC, 617 F.3d 688 (3d Cir. 2010) (Trans Union
improperly mixed narcotic trafficker’s OFAC criminal alert into innocent
consumer’s credit file).
9   Thomas v. Trans Union, Case No. 3-00-01150 (D. Or. 2002).
10   Williams v. Equifax, Case No. 48-2003-CA-9035-0 (Orange Co., Fla. 2008).

                                            8
           Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 9 of 21



17.        In July of 2013, Judie Miller sued Equifax in Oregon and alleged that

           Equifax mixed her file with another consumer who had a different social

           security number, date of birth and address. The jury found in favor of Ms.

           Miller and entered a verdict against Equifax for over $18 million,, including

           $180,000.00 in actual damages and $18.4 million in punitive damages.11

18.        Experian and Equifax are aware of these verdicts.

19.        In 2012, New York Attorney General Eric T. Schneiderman launched an

           investigation into Experian, Trans Union and Equifax after all three agencies

           were the subject of numerous complaints about errors on state residents’

           credit reports, including mixed files, and the onerous process to fix them.

20.        This three year long investigation ultimately culminated in a Settlement

           agreement between the NYAG and the CRAs.12

21.        Through this investigation, Experian “produced a substantial volume of

           documents and information to the NYAG.”13

22.        The NYAG and the CRAs also met on multiple occasions to discuss the

           concerns raised by the NYAG.14


11   Miller v. Equifax, Case No. 3:11-cv-01231 (D. Or. 2013).
12In the Matter of Investigation by Eric T. Schneiderman of Experian, Equifax and
Trans Union, Settlement Agreement, dated March 8, 2015 (the “NYAG Settlement
Agreement”).
13   NYAG Settlement Agreement, at 7.
14   Id.

                                              9
       Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 10 of 21



23.     Among the concerns raised by the NYAG, were concerns about mixed files

        which the NYAG Settlement Agreement describes as follows:

         Credit report errors generally arise due to incomplete or incorrect
         information provided by furnishers or consumers; fraud and identity theft;
         and, in some cases, through the CRAs’ processes of matching information
         provided by furnishers to an individual consumer’s credit files. For
         example, when consumers have similar names and share other identifying
         information such as an address, some or all of the credit information of one
         consumer can become “mixed” into the file of another consumer.
         Consumers may not be aware that their credit information has become
         mixed with another person’s credit information.

         The CRAs employ sophisticated algorithms for matching the data
         submitted by furnishers to the credit files of individual consumers. The
         matching systems use various combinations of identifying information such
         as name, address, and social security number to match the credit data with
         an individual consumer’s credit files. In order to take into account minor
         errors and omissions made by consumers and data furnishers, the matching
         systems do not require exact matches for all of the various identifying
         items. Thus, a CRA’s matching system might, for example, match reported
         credit information to a particular consumer even where the reported social
         security number does not match all nine digits of the consumer’s social
         security number, where several other identifying items are an exact match.
         The flexibility in the CRAs’ matching system can benefit consumers by
         ensuring that positive credit information is not omitted from a consumer’s
         file based on minor omissions or errors by the consumer or creditor in
         recording the consumer’s identifying information. On the other hand, the
         flexibility in the matching system may, in certain circumstances, lead a
         CRA to erroneously assign the credit information of one person to another
         person’s credit file, creating a “mixed file.” 15

50.     As explained further below, it was exactly these types of matching

        algorithms employed by Experian and Equifax which caused Plaintiff’s

        credit file to be mixed.

15   NYAG Settlement Agreement, at 4-5.

                                          10
       Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 11 of 21



51.      While the CRAs denied any wrong doing they agreed to make various

         changes to their practices.16

52.      Among other things, the CRAs, including Experian and Equifax, agreed to

         the following:

          The CRAs shall implement an automated process to share relevant
          information about consumers who dispute information contained in their
          credit reports when a CRA confirms that a consumer’s credit file
          information was mixed with that of another identified consumer (hereafter
          referred to as a “Confirmed Mixed File”). The CRAs shall develop and
          share best practices for sharing Confirmed Mixed File information among
          the CRAs, which shall include, but are not limited to, the following actions:

          i.    Upon receipt of notice of a Confirmed Mixed File from another CRA,
          the receiving CRAs shall: (a) conduct a reasonable investigation into
          whether the disputed information is associated with the affected consumer
          in the CRA’s credit database; and (b) take reasonable steps to avoid
          reporting any indicative information or tradelines deemed inaccurate
          because they belong to another identified consumer.

          ii. The CRAs shall analyze their shared data on Confirmed Mixed File
          information and other data concerning the manner of reporting tradelines
          and indicative information to determine other appropriate actions, if any,
          that should be taken to reduce the incidence of Confirmed Mixed Files.

          iii. The CRAs shall develop guidelines and procedures for
          communicating with consumers about mixed files and shall create
          educational content about mixed files generally, as part of the consumer
          education enhancements in Sections III.B.7.d and III.C.1.17




16   Id. at 7-8.
17   NYAG Settlement Agreement, at 18-19.

                                           11
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 12 of 21



67.    A mixed or merged credit file is the result of the CRAs inaccurately merging

       credit information and/or an entire credit file belonging to one consumer into

       the credit file of another consumer.

68.    There are many different possible causes for the merging of credit files but

       all of them relate in one way or another to the algorithms (the database rules)

       used by the CRAs to match credit information, including collection

       information, to a particular consumer’s credit file.

69.    The success or failure of these algorithms or rules is both a function of the

       rules themselves and of the information provided by the furnishers of the

       tradeline information to the CRAs.

70.    A mixed consumer report could be caused by an improper algorithm just as

       it could be caused by the inaccurate reporting of a consumer’s personal or

       “indicative” information (e.g., name, social security number, address, date of

       birth, etc.) by the furnishers to the CRAs.

71.    These rules also determine which credit files are merged to create a complete

       consumer report.

72.    Therefore, a mixed consumer report is sometimes the result of the mixing of

       two or more consumer credit files belonging to different consumers into one

       consumer report.




                                          12
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 13 of 21



73.    Despite the CRAs’ long-standing and specific knowledge of a mixed file

       problem Plaintiff’s credit report still was generated by the CRAs containing

       information belong to another consumer.

                      Plaintiff’s Credit File and Consumer Reports

74.    Plaintiff takes great pride in his good name and credit record, and works

       very hard to ensure that his bills are paid in full and on time every month.

75.    On April 2, 2019, Plaintiff applied to refinance their home mortgage with

       First Colony Mortgage Corp. (“First Colony”).

76.    On April 2, 2019, First Colony requested and received a tri-merged credit

       report from Credit Info Systems (“CIS”), a consumer report reseller.

77.    The CIS credit report contained numerous tradelines and personal

       information which did not belong to Plaintiff but belonged instead to another

       consumer with similar identifying information.

78.    Plaintiff has disputed the inaccuracies on his credit file on multiple

       occasions.

79.    Upon information and belief Equifax has forwarded those disputes to the

       furnishers.

80.    Despite Plaintiff’s multiple disputes, Equifax has failed to correct Plaintiff’s

       credit file.

81.    Equifax has misapplied or misattributed Plaintiff's credit information to

       another consumer; thereby causing a mixed credit file.

                                          13
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 14 of 21



82.    Plaintiff’s credit file and/or credit information have been misapplied,

       misattributed or incorrectly matched by Equifax with the credit file or files

       of at least one other consumer.

83.    The CRAs’ merging and matching algorithms have caused Plaintiff’s credit

       file to either not exist or to be mixed with credit information and/or credit

       files belonging to someone other than Plaintiff.

84.    Equifax failed to maintain reasonable procedures to create Plaintiff’s credit

       file and/or to prevent Plaintiff’s credit information and/or credit files from

       being mixed with the credit information and/or credit files of at least one

       other consumer.

85.    Equifax knows that its database mixes credit information and credit files that

       should not be mixed.

86.    Equifax has been sued by consumers and suffered judgments as a result of

       mixing consumer credit information and/or credit files.

87.    When Equifax assemble consumer reports for their subscribers, it allows

       these subscribers to use only a partial list of personal identifiers to match

       data to the target consumer resulting in the inclusion of a broad range of

       credit information; information which may in some cases belong to another

       consumer.




                                         14
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 15 of 21



88.    Equifax also fails to require an exact match of all digits of a consumer’s

       social security number which may in some cases result in the inclusion of

       credit information which belongs to another consumer.

89.    However, when consumers, like Plaintiff, request copies of their credit files,

       Equifax requires a complete match of all personal identifiers, resulting in a

       narrower match of data for the consumer.

90.    Consequently, Equifax’s own procedures for disclosing information to

       consumers (as they are required to do by the FCRA) tends to mask or

       conceal the problem of mixed files.

91.    By concealing this information, Equifax impairs the ability of consumers,

       like Plaintiff, to identify and dispute errors resulting from mixed credit

       information or credit files.

92.    Equifax has failed to follow reasonable procedures to assure the maximum

       possible accuracy of Plaintiff’s credit file and of his consumer reports.

93.    Equifax’s failures to follow reasonable procedures are willful.

94.    Within the last two (2) years Plaintiff has requested a copy of his Equifax

       credit file and did not receive all of his Equifax credit file or all of the

       information contained in his Equifax credit files or within Equifax’s

       database pertaining to Plaintiff.

95.    Within the last two (2) years Plaintiff has applied for credit and those

       applications resulted in Equifax failing to create or creating and providing a

                                           15
      Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 16 of 21



       consumer report about Plaintiff to Plaintiff’s potential creditors or to

       resellers that in turn provided the information to Plaintiff’s potential

       creditors. The information contained within those reports was either

       nonexistent or included information related to consumers other than Plaintiff

       and information which was not disclosed to Plaintiff when he requested a

       copy of his Equifax credit file.

96.    A consumer’s right to dispute information contained in a consumer report is

       an important safeguard necessary to ensure accuracy. The legislative history

       of the FCRA rightly characterizes the dispute and correction process as “the

       heart of ... efforts to ensure the ultimate accuracy of consumer report.”

97.    Within the two years previous to the filing of this Complaint, Equifax

       prepared and distributed one or more consumer reports, as the term is

       defined by Section 1681a(d) of the FCRA, pertaining to Plaintiff that

       contained misleading, incomplete and/or inaccurate information tradelines

       belonging to other consumers.

98.    Equifax has failed to follow reasonable procedures to assure the maximum

       possible accuracy of Plaintiff’s credit file and of his consumer reports.

99.    The failures of Equifax to follow reasonable procedures are negligent and/or

       willful.

                                 Claims for Relief


                                          16
       Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 17 of 21




                   Count 1 - FCRA Claims Against Equifax

100. The FCRA mandates that “[w]henever a consumer reporting agency prepares

        a consumer report it shall follow reasonable procedures to assure maximum

        possible accuracy of the information concerning the individual about whom

        the report relates.”18

101. Equifax has actual knowledge, by and through numerous other consumer

        lawsuits, thousands of complaints filed with the Better Business Bureau

        (“BBB”), actions by the FTC and numerous state attorney generals,

        including Ohio, and through its own agreement following the NYAG

        Investigation to correct the procedures which caused Plaintiff’s credit file to

        be mixed that problems exist with matching criteria causing unrelated

        consumer files to merge.

102. Despite its actual knowledge of an ongoing and chronic mixed file problem,

        Equifax merged Plaintiff’s credit file with the credit file of another

        individual with the same first name and last name. Equifax’s matching

        criteria caused Plaintiff, a consumer with excellent credit, to be slandered,

        harmed and humiliated by being strapped with a judgment thereby damaging

        his credit reputation and ability to acquire credit at the best terms available.




18   See 15 U.S.C. 1681e(b).

                                            17
    Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 18 of 21



103. Equifax maintained sufficient information to conclude that certain tradelines

      and identifying information did not belong to Plaintiff and, therefore, should

      not be mixed with Plaintiff’s credit file.

104. Equifax did not maintain sufficient information to conclude that certain

      tradelines and identifying information actually belonged to Plaintiff but

      mixed that information into Plaintiff’s credit files nonetheless.

105. Equifax has failed to follow reasonable procedures to assure the maximum

      possible accuracy of Plaintiff’s credit file and Plaintiff’s consumer reports.

106. Equifax has failed to properly investigate Plaintiff’s disputes on at least one

      occasion.

107. Equifax has failed to disclose the complete contents of Plaintiff’s credit

      file(s) to Plaintiff.

108. Equifax has failed to provide Plaintiff with the information contained in his

      Equifax credit file(s).

109. Plaintiff has suffered damages, including the denial or inability to obtain

      credit and various forms of emotional distress, including frustration,

      confusion, anger, depression and a general feeling of helplessness, as a result

      of the actions and inaction of Equifax.

110. Plaintiff’s actual damages include both pecuniary and non-pecuniary

      damages.



                                          18
    Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 19 of 21



111. Plaintiff has been denied credit, has suffered financial loss, delay in

      obtaining approval for a credit, loss of credit opportunity, out-of-pocket

      expenses and time expended in disputing errors.

112. Plaintiff has suffered emotional distress, pain and suffering or humiliation,

      loss of sleep, nervousness, frustration, mental anguish over credit report,

      injury to his reputation, and injury to sense of well being.

113. Others can corroborate the emotional distress suffered by Plaintiff.

114. Equifax’s failure to prevent mixed credit files of the type described herein

      (along with other FCRA violations) caused and continues to cause Plaintiff

      emotional distress, impaired Plaintiff’s ability to obtain credit and has

      damaged his credit scores.

115. Plaintiff has also spent numerous hours of his time attempting to educate

      himself about these issues and attempting to have Equifax’s inaccurate

      reporting corrected.

116. It distressed Plaintiff to learn that Equifax has either failed to create his

      credit file and/or had mixed his credit data with credit data belonging to

      another consumer.

117. It distressed Plaintiff to know that his credit reputation had been harmed and

      that he risked possible future embarrassment when seeking credit.

118. It distressed Plaintiff to know that his creditors (who view his credit history

      on a regular basis to make decisions about new credit or more favorable

                                         19
    Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 20 of 21



      terms on existing credit) and potential creditors who might offer his credit

      would have seen this inaccurate information and incorrectly concluded that

      he was not credit worthy.

119. Equifax has negligently violated Section 1681e; alternatively Equifax has

      willfully violated Section 1681e.

120. Equifax has negligently violated Section 1681i; alternatively Equifax has

      willfully violated Section 1681i.

121. Equifax has negligently violated Section 1681g; alternatively Equifax has

      willfully violated Section 1681g.

122. Plaintiff has suffered damages as a result of these violations for which

      Plaintiff is entitled to recover under Section 1681o or, alternatively, Section

      1681n.

                                  Jury Demand

      Plaintiff demands trial by jury.

                               Request for Relief

      Plaintiff respectfully requests that the Court grant any and all of the

following relief: (a) actual damages; (b) statutory damages in an amount to be

determined at trial; (c) punitive damages in an amount to be determined at trial; (d)

costs and attorney fees; and (e) any other relief the Court deems just and proper.


                                           Respectfully submitted,

                                          20
Case 2:20-cv-00143-DAK-PMW Document 1 Filed 10/18/19 Page 21 of 21




                               21
